The facts are stated in the opinion.
It appears that S. P. Boone obtained a judgment against W. H. Hughes, executor, etc., in the Superior Court of the county of Northampton on 28 January, 1888, from which the latter appealed to this Court; but he did not docket his appeal (348) *Page 280 
here until 15 February next thereafter, so that, in the order of the call of the docket, it could not stand for argument at the present term.
On 20 February the appellee moved to docket and dismiss the appeal, as allowed by Rule 2, sec. 8, suggesting that the appellant, on purpose, failed to bring up his appeal as promptly as he might and ought regularly to have done, the object being to delay the disposition of the appeal until the next term of the Court.
The motion cannot be allowed, because the appellant had docketed his appeal before the motion was made. Barbee v. Green, 91 N.C. 158. Moreover, the motion was not made until after the week of the term assigned to the argument of appeals from the district from which the appeal in question came, and there was no notice of the motion to the appellant or his counsel.
Motion denied.
Cited: Bryan v. Moring, 99 N.C. 17.